Hocker, C.,

(After'stating the facts.)

The demurrer ,to the declaration contained, among others, the grounds, first, that such facts as are necessary to a recovery are not stated,“ fourth, that the terms of employment, whether by the'day, year or any other specified time, are'not stated; fifth, that it is not stated whether the plaintiff was to be paid monthly, quarterly or yearly. These grounds present the question upon which the case will be disposed 1 of.
A declaration ''upon which ¡a plaintiff founds 'his right of recovery must allege every fact that is essential to his right of action. South Florida Tel. Co. v. Maloney, 34 Fla. 338, 16 South. Rep. 280. The declaration, while alleging that plaintiff “was agreed to be employed by the proper officer of the defendant corporation,” and that “the defendant informed the plaintiff that it could give him employment as conductor,” no where states the duration of his employment, nor are^the facts alleged sufficient to infer it. 'From the allegations in the declaration it must be taken as an employment -at will, terminable by either party. No action can be maintained for the breach of a contract to employ, .unless there is some stipulation as to the length of time for which the employment shall continué. Blaisdel v. Lewis, 32 Maine 515; De Briar v. Minturn, 1 Cal. 450. If a term of employment be discretionary with either party, or be indefinite, either party *315may terminate it at any time. Wood’s Law of Master & Servant (2nd ed.) 133; also Ibid. §81; Water Commissioners of Jersey City v. Brown, 32 N. J. Law 504; Shaw v. Woodbury Glass Works, 52 N. J. Law, 7, 18 Atl. Rep. 696.
The order of the court overruling the demurrer to the decision was erroneous. The judgment is reversed dnd the cause remanded.
Maxwell, C., and Glen, C., concurred.
Per Curiam.
The foregoing opinion 'has been examined by the court and is hereby approved and adopted and ordered to b'e hied as the opinion of the court in 'said cause.